Citation Nr: 0200350	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to additional compensation for the veteran's 
present spouse and their child prior to February 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1980 to October 
1981.

Service connection is in effect for fracture, left femur with 
muscle loss, Muscle Group XIV, rated as 30 percent disabling 
effective from March 1983; and fracture, transverse process, 
L-2, L-3, L4, rated at zero percent from October 1981.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, UT, to deny the 
veteran entitlement to additional compensation based upon the 
dependency status of his second wife and their child prior to 
February 1, 2001.

The collateral issues relating to the appropriate amount of 
overpayment of benefits based upon termination of dependency 
of the veteran's prior wife, the bases for calculations as 
they relate to his other children and their ages or school 
attendance, etc., as recently raised by the veteran are not 
part of the current appellate review.  The RO should address 
these to the extent, if any, not yet considered.

To protect the privacy of the individuals involved, the Board 
will use only the initial letters of each dependent's name in 
this decision.


FINDINGS OF FACT

1.  The veteran has advised the RO that his first marriage, 
to M, ended in divorce in December 1990.

2.  The veteran married L on January [redacted], 1994.

3.  The veteran and L have a son, C, who was born in March 
1996.

4.  The veteran first notified VA of his marriage to his 
second wife, L, and their son, C, in January 2001.


CONCLUSION OF LAW

The criteria for entitlement to additional compensation for 
the veteran's present spouse and their child prior to 
February 1, 2001, are not met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.400, 3.501 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In 1983, the veteran submitted and VA received a VA Form 28-
1923, Declaration of Marital and Dependents Status, notifying 
VA of his marriage to MP, whom he had married in 1978, and 
attaching their marriage certificate.  That form specifically 
informed the veteran that he was required to promptly notify 
VA of any change in his dependency status, to include 
marriage, divorce, and birth.

In notifying the veteran of an award of compensation benefits 
in a letter dated in May 1983, the RO provided the following 
warning:  "Included are additional benefits for your spouse.  
Any change in the number or status of your dependents must be 
reported promptly to the VA."

In January 1984, VA received a VA Form 21-686c from the 
veteran, noting that MP was still his wife, adding a son, BJ, 
who had been born in December 1983, and attaching the son's 
birth certificate.  The birth certificate was recorded and 
returned to the veteran.  

In February 1984, VA sent the veteran a notice of 
compensation adjustment based on the dependencies, along with 
the repeated notation:  "Included are additional benefits 
for your spouse and child.  Any change in the number or 
status of your dependents must be reported promptly to the 
VA."

Following a determination on an unrelated issue in 1984, VA 
sent the veteran a notification in January 1985 that his 
compensation had been amended (with the rates given).  Once 
again, he was advised:  "Included are additional benefits 
for your spouse and child.  Any change in the number or 
status of your dependents must be reported promptly to the 
VA."

Due to a legislative change, VA sent the veteran a 
notification in April 1986 that his amount of compensation 
had been amended (with monthly rates given).  The notice 
reiterated the caveat:  "Included are additional benefits 
for your spouse and child.  Any change in the number or 
status of your dependents must be reported promptly to the 
VA."

In January 1988, the veteran submitted a handwritten note to 
the effect that, for the purposes of additional compensation 
benefits, he was submitting the birth certificate for a 
daughter, KMF, born in December 1987; he attached the 
daughter's birth certificate, which also showed that MP was 
his wife and the mother of the child.  The copy of the 
certificate was returned by VA to the veteran in February 
1988, with the notation that it had not been certified and 
thus could not be accepted.  

The veteran immediately submitted a certified copy of the 
daughter's birth certificate, received in February 1988.  In 
March 1988, VA sent him a notification letter of the 
amendment of his compensation award.  As before, prominently 
stated on the notice form were the statements:  "Included 
are additional benefits for your spouse and child.  Any 
change in the number or status of your dependents must be 
reported promptly to the VA."

In September 1989, the veteran submitted a letter accompanied 
by another VA Form 21-686c citing the birth of a third child, 
AKF, in August 1989, and attaching her birth certificate.  He 
noted on the form that MP was his wife and the mother of the 
newest child.

In October 1989, VA sent the veteran a letter notifying him 
of the adjustment in his compensation award based upon the 
newest dependent information, and cautioned him that 
"[i]ncluded are additional benefits for your spouse and 
children.  You must notify us immediately if there is any 
change in the number or status of your dependents.  Failure 
to promptly notify the VA of a dependency change will result 
in the creation of an overpayment in your account." 

In June 1992, VA sent the veteran a letter which stated, in 
pertinent part, that 

a new law (38 USC 5101) requires [VA] to 
include in its records your Social 
Security number and the Social Security 
number of any of your dependents for whom 
you are, or will be, receiving VA 
benefits.

.    .    .    .

Please provide us the Social Security 
numbers for the individuals listed below 
and return this information in the 
enclosed envelope . . . .

[Specifically cited individuals for whom 
Social Security numbers were requested as 
the veteran's dependents included] "[M] 
and Children."

On a VA Form 21-4138, received in response to the above 
inquiry by VA from the veteran in July 1992, the veteran 
listed the names of M, and children B, K, and A, and provided 
the Social Security numbers for each.  

In correspondence printed on the back of a VA Form 21-0538 
(Status of Dependents Questionnaire), sent by VA to the 
veteran in December 2000, he was again informed that his 
compensation rates depended upon accurate information as to 
his dependents, and he was specifically informed again that 
he was responsible for informing VA and/or reporting any 
changes in the number of his dependents.

The veteran returned the VA Form 21-0538 dated January 21, 
2001, and received by VA on January 24, 2001, stating that he 
had married LKL on January [redacted], 1994, and that they had a 
child, CJF, born in March 1996.  He also identified his other 
three children, for whom birth certificates had previously 
been submitted as cited above.

In correspondence to the veteran from VA dated January 25, 
2001, it was noted that, in the form that had just been 
received in which he had provided information about his 
dependents,

[W]e noticed that you're claiming a 
different individual as your spouse.  Our 
records indicate your spouse is [M].   
The form you sent us shows [L] as your 
spouse.  Because of this discrepancy 
we're going to remove [M] from your 
compensation benefits.  

What We Plan To Do

July 1992 is the last time we knew [M] 
was your spouse.  We plan to reduce your 
benefits from the beginning of the 
following month, August 1992, as follows:  
[a chart was included, showing the 
incremental reductions] . . . .

What You Should Do

Complete each item that applies to you on 
the enclosed Declaration of Status of 
Dependents form. . . . If we do not hear 
from you by March 25, 2001, we must 
reduce your payments from August 1, 1992.  
We also need this information before we 
can add [L], and your son [C] to your 
benefits.

(Italics in original).  The letter included additional 
information as well, concerning the proposed changes in 
compensation based on notification of dependents, etc.

On February 2, 2001, the veteran provided a VA Form 21-686c 
in which he verified his divorce from M, listing January 1, 
1991, as the date of the divorce.  (The date of the divorce 
is further discussed below, since the veteran has provided 
two other dates, and it appears unlikely that a court of 
competent jurisdiction was in session and took any action 
with regard to his divorce on New Years' Day.)  In addition, 
the veteran listed January [redacted], 1994, as the date of his 
remarriage to L.

Final action was taken by the RO based upon that information, 
and the veteran was sent a letter on March 12, 2001, 
notifying him that he was not entitled to additional 
compensation for his present wife, L, and their son, C, prior 
to February 1, 2001 (the start of the month immediately 
following the date of his notification to VA of their 
existence).  In that letter, the RO also set out a schedule 
showing the difference between the amount of compensation the 
veteran had been paid, and the amount he should have been 
paid, since his divorce from M.  The RO advised him that M 
had been removed from his compensation award effective on 
February 1, 1991, on the basis that it was "the first of the 
month following the month of your divorce."

In a notification from the VA Debt Management Center to the 
veteran, dated on March 15, 2001, he was informed that he 
owed VA $3,965 in overpayments relating to his first wife and 
monies paid him due to her alleged dependency.  Reference was 
made to the RO's previous notice as to the basis for 
declaring the overpayment.

The veteran submitted a Notice of Disagreement (NOD) in April 
2001, essentially contending, in pertinent part, that it was 
unfair to retroactively remove his first wife, M, and yet not 
retroactively add his second wife, L, as a dependent spouse 
for compensation purposes.  In his NOD, he stated, with 
regard to the RO's removing M as his dependent effective 
February 1, 1991: "As [M] and I were awarded a Decree of 
Divorce on December [redacted], 1990, I am in agreement with this 
determination."  Later in the same NOD, he indicated the 
date of his divorce from M as December [redacted], 1991.  It appears 
that this latter date was stated in error, since the veteran 
has expressly agreed with the termination of dependency 
benefits for M as of February 1991.  In any event, the gist 
of his argument was, "It appears that the VA is attempting 
to take advantage of my failure to keep them informed by 
calculating the overpayment in such a manner that results in 
a financial advantage for them.  It is unconscionable that 
the VA operates in such an inequitable manner."

In subsequent correspondence attached to his substantive 
appeal, VA Form 9, in June 2001, the veteran again asserted 
that he did not dispute that he had been overpaid for the 
period from his divorce from M, which he stated had been 
"awarded" on December [redacted], 1990, until his marriage to L, in 
January 1994, but that, otherwise, in essence, he should be 
paid for a wife when he had a wife.  He characterized his 
action as an "innocent oversight," and asked that 
recalculations be made accordingly.

II.  Legal Analysis

Preliminary Concerns

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
amended and clarified the law as to VA's obligation to 
provide notice and assistance to claimants seeking benefits.  
The new statute specifies that the Secretary shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Public Law No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 
U.S.C. § 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

Given the circumstances of this case and the evidence of 
record, in accordance with the provisions of the VCAA, and 
for the reasons and bases set forth below, the Board finds 
that no additional development is necessary before this claim 
can be properly adjudicated.  There is no doubt, based upon 
the numerous items of correspondence between the RO and the 
veteran, as well as the appellate arguments advanced by his 
representative, that the issue on appeal is well understood 
by the veteran.  The Statement of the Case provided in May 
2001 cited to applicable statutory and regulatory law, and 
explained the basis for the RO's action in this case.  
Moreover, neither the veteran nor his representative has 
alluded to or identified any additional evidence which should 
be secured in this matter.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim for an earlier 
effective date for additional compensation for his wife and 
youngest child, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.159).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994)..  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, ___ Vet. App. ___, No. 00-51 (Aug. 30, 2001).

Applicable Criteria

Under pertinent law, a veteran entitled to receive 
compensation for service-connected disability, which is rated 
at not less than 30 percent, shall be entitled to additional 
compensation for a dependent spouse and children.  38 
U.S.C.A. §§ 1115, 1135.  Pursuant to 38 U.S.C.A. §§ 5101, a 
claim must be filed in order for entitlement to any benefit 
administered by the Secretary of Veterans Affairs to be paid 
to any individual.

In general, the effective date of an award is based on the 
facts found, but not earlier than the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2001).  In the case of 
additional benefits based upon dependency (i.e., a claim 
other than the original), payment is from the first day of 
the month following the month in which the claim is received.  
See, e.g., Costa v. West, 11 Vet. App. 102, 105 (1998) 
(analogous holding pertaining to apportionment of benefits).

Applicable law and regulations provide that the effective 
date of an award of additional compensation for a dependent 
shall be the latest of the following dates:

(1)  Date of claim.  This term means the 
following, listed in their order of 
applicability:

(i)  Date of veteran's marriage, or 
birth of his or her child, or adoption 
of a child, if the evidence of the event 
is received within one year of the 
event; otherwise

(ii)  Date notice is received of the 
dependent's existence, if evidence is 
received within one year of the 
Department of Veterans Affairs request.

(2)  Date dependency arises.

(3)  Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating action.

(4)  Date of commencement of veteran's award.

38 C.F.R. § 3.401(b).  See 38 U.S.C.A. § 5110(f), (n).

The effective date of reduction of compensation to a veteran, 
in the case of termination of a marriage by divorce or 
annulment on or after October 1, 1982, is the last day of the 
month in which the divorce or annulment occurred.  38 
U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  

At all times pertinent to this matter, any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant could be 
considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim had not been filed, an application 
form was be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).  If a claimant submits an incomplete 
application for VA benefits, VA is required to notify the 
claimant of any evidence necessary to complete the 
application.  38 C.F.R. § 3.158(a).  

No such "informal" claim or other communication advising VA 
of either his divorce or his remarriage was filed in this 
case, nor has the veteran argued to the contrary.  The terms 
"application" and "claim" are defined by regulation as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p).  Any written 
communication which indicates an intent to apply for an 
identified benefit may be considered an informal claim.  38 
C.F.R. § 3.155(a); see also Rodriguez v. West, 189 F.3d 1351, 
1353-54 (Fed. Cir. 1999) (holding that an informal claim must 
be written, not oral).

Legal Analysis

The arguments in this case can be appropriately addressed on 
two levels.  

The first is the most definitive and is totally unequivocal.  
Factually, it is now known that the veteran and L were 
married in January 1994 and had a son C in March 1996.  
However, in no way or at any time did the veteran notify VA 
of either event before the document received by the RO on 
January 25, 2001, well beyond one year after either such 
prior event.  He later verified the information contained 
therein.

Thus, the payment by VA of additional compensation benefits 
based upon their dependency from February 1, 2001, the first 
day of the month immediately following such notification, is 
the earliest possible date based upon the cited regulations.  
There is nothing of record, nor is it so argued, that 
anything from the veteran or otherwise of record might 
constitute an informal claim in that regard.  Thus, in this 
case, there is no basis in the law and regulations for 
providing the benefit the veteran seeks.  Since there is a 
lack of entitlement under the law, the application to the 
facts is dispositive, and the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).

However, notwithstanding that this aforecited final legal 
conclusion is not subject to any other conclusion regardless 
of interpretation, the Board finds it worthy of special note 
in this case that there are other factors which make this 
decision even more compelling.  

For years, as specifically described above, the veteran had 
dutifully notified VA of his (first) marriage (to M) and 
their three children.  Furthermore, on one after another VA 
forms and letters, the veteran had been duly notified that he 
was obligated to inform VA of any change with regard to his 
dependents.  The multiple data provided VA by the veteran in 
that regard and documented in the file reflect that the 
veteran clearly understood that concept and judiciously 
adhered to its tenets, when it was to his own benefit.  

Nevertheless, by his own admission, the veteran was divorced 
from his first wife, M, on December [redacted], 1990.  That date, the 
Board notes, has not been verified by the submission of 
divorce decree.  If it is correct, it appears that the RO 
erred in the veteran's favor when it removed M as the 
dependent spouse effective in February 1991, as opposed to 
January 1991 (the first month after the December 1990 
divorce).  In any event, myriad prior communications, and his 
previous actions, indicate that the veteran was well aware 
that he was obligated to inform VA of that change-in-
dependency event.  He did not do so on his own.

Nonetheless, when VA conveyed the requirements of a new law 
which required the Social Security number of his wife and any 
children, in June 1992, and, not coincidentally, once again 
formally notified him of his obligation to notify VA of any 
change therein, the veteran returned, on the back of that 
very form, the names and Social Security numbers of his 
(then) three children and the woman, M, who, by his own later 
admission, had not been his wife for more than a year.

Consequently, VA continued to pay him additional compensation 
based upon the designated dependents detailed by him as late 
as mid-1992, and for a good number of years thereafter, long 
after this fundamental assertion had ceased to be accurate.  
Concomitantly, it is also true that the veteran did not 
inform VA of the birth of his son in 1996, or, collaterally, 
that he had married the boy's mother, L, in 1994, until 2001.  
Such notice, provided in a timely manner, would have required 
him to also notify VA that he was no longer married to M, and 
would have brought to light the fact that there was a three-
year gap during which the veteran was not married at all.

The veteran, with the support of his representative, advances 
a creative, but extra-legal solution to the anomalous 
situation he has created.  In essence, he posits that his 
current wife, L, be recognized retroactively (presumably, 
from the date of their marriage in 1994) for the purposes of 
his entitlement to additional compensation for a dependent 
spouse.  This would require that a sort of recomputation be 
undertaken, namely, that he be given "credit" by VA for the 
period when he was receiving benefits for his first wife, M, 
and was actually married to his second wife, L.  

The law is clear, however, that the veteran's right to 
receive additional compensation in respect of his first wife 
ceased after their divorce.  His conduct in failing to report 
the divorce is what led to the overpayment which the RO and 
Debt Management Center have directed him to repay.  The law 
is equally clear that, in order to have regained entitlement 
to additional compensation for a dependent spouse, the 
veteran was required to file a claim therefor, and to 
identify his new wife, after which the effective date of his 
enhanced benefits would have been the month after the 
remarriage, had he so filed within one year of remarrying.  
In this case, the lapse of approximately seven years after 
his remarriage before he notified VA precludes an effective 
date earlier than the date assigned by the RO, based upon the 
date of his claim, here the notification submitted after the 
RO requested clarification of his marital status in 2001.

The veteran seeks, in essence, what he would characterize as 
an equitable solution to his dilemma.  However, the Board, 
like the Court, is constrained to afford relief under the 
law, not under merely equitable concerns.  See Moffitt v. 
Brown, 10 Vet. App. 214, 225 (1997).  We do note that the 
Secretary of Veterans Affairs has discretionary equitable 
power to provide relief where he determines that veterans 
benefits "have not been provided by reason of administrative 
error on the part of the Federal Government or any of its 
employees."  38 U.S.C. § 503(a); see Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994); Darrow v. Derwinski, 2 Vet. App. 303, 
304-06 (1992).  However, without being unduly critical of the 
veteran, the Board must note that there is no indication, 
whatever, of any error by VA personnel in this matter.  


The requested benefit, by virtue of the law alone, is denied. 


ORDER

Entitlement to additional compensation for the veteran's 
present spouse and child prior to February 1, 2001, is not 
warranted; the appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

